Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Kusuma et al (US 2015/0125221, already of record), Pennypacker (US 5651911, already of record) and Domizio (US 7127859, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a method of manufacturing a facing element for a reinforced soil structure including arranging a void former in a mold, the void former including at least one insert made of flexible material, wherein the at least one insert forms a loop around a core region within the mold, and wherein removing the void former comprises pulling the at least one insert away from a rear surface of the facing element, the flexible material of the at least one insert being deformed around the anchoring core while it is pulled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743